DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/30/22 have been fully considered but they are not persuasive. 
Regarding claim 21,
 	Applicant argues As cited above, in the Office Action, the Examiner equates the “SI Response Window” scheduled by the BS as a result of and after the initiation of the random access procedure to “the first window”, and the “SI window” to “the second window”. Even assuming, ad arguendo, that the Examiner’s assertions are proper, Applicant respectfully submits that the “SI Response Window” is scheduled by the BS as a result of and after the initiation of the random access procedure, thus not determined by the minimum/essential SI.
 	However the examiner disagrees because Agiwal explicitly states that the SI response window is received in a minimum/essential SI. 
 	Agiwal states:
 [0059] One or more SIs (i.e. SIBs) requested by UE are provided within some time window (i.e. SI Response Window) after sending the SI request. After sending the SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH) in SI Response Window for receiving the requested SIBs. If UE does not receive the requested SIBs within the SI Response Window then UE may retransmit the SI request. The length of SI response window is provided in minimum SI or essential SI. Alternately, after sending the SI request, for receiving the requested SIB, UE monitors the SI window of requested SIB in one or more SI periods of that SIB. The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information can be provided in minimum SI irrespective of whether Other SI is periodically broadcasted or provided on demand. In one embodiment, UE first checks for SI response in SI response window and if not received it monitors the SI window for receiving the requested SIs.
 	
 	At least in the above cited portion, it can be seen that Agiwal transmits the scheduling information disregarding if the information is provided by broadcast or on demand. Hence the applicant is incorrect in asserting that the SI response is scheduled as a result of the random access procedure. One of ordinary skill in the art would interpret the above to teach “ SIB1 including: second information for determining a first scheduling time and a second scheduling time for the SI message”.

 	Applicant argues As cited above, Zhang merely describes that when a flag indicating an EAS cell broadcast is on or off is sent in system information, a portable device can turn on its cell broadcasting feature. In the Office Action, the Examiner interprets “a flag indicating that EAS cell broadcast is on or off” as the “third information indicating whether the SI message is broadcast or not” recited in independent claim 21. However, even assuming, ad arguendo, that the flag indicating EAS cell broadcast can be equated to the “third information” as suggested by the Examiner, the cited portions of Zhang do not disclose, teach, or suggest.
 	The examiner relies on newly cited portions of Agiwal to teach the indicating of broadcast or not broadcast. Agiwal States:
[0158] If broadcasted then UE read broadcasted system information to acquire the required system information. In case of heterogeneous network comprises of macro cell and small cells, macro cell may indicate that system information is broadcasted (e.g., set SI_TX_Indication to one) whereas small cells may indicate that system information is not broadcasted (e.g., set SI_TX_Indication to zero).

[0159] In an embodiment, SI_TX_Indication can be signaled for each SI or Set of SIs in minimum/essential system information.

The cited portions above portions, Agiwal teaches indicating broadcast and non broadcast.

Any other arguments presented are based directly on the above arguments. Therefore, they are fully addressed as above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 23-26, 28-30, 32-33, 35-36  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal (Pub No 20170251500).

Regarding claim 21 and 26, 
 	Agiwal teaches a communication method used for a terminal apparatus (UE, fig. 1), the method comprising: 
 	A transmitter configured to transmit a message; (interpreted as UE receiving/transmitting, see fig. 1)
 	receiving a system information block (SIB)1 including:
 	 first information indicating types of SIBS provided in a system information (SI) message, (interpreted as SIB type, see para [0059]),
 	 second information for determining a first scheduling time(SI response) and a second scheduling time (SI window) for the SI message, (interpreted as The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information, see para [0088]. Also see the length of SI response window is provided in minimum SI or essential SI, see para [0059])).
 	Third information indicating whether the SI message is broadcast; (interpreted as In case of heterogeneous network comprises of macro cell and small cells, macro cell may indicate that system information is broadcasted (e.g., set SI_TX_Indication to one) whereas small cells may indicate that system information is not broadcasted (e.g., set SI_TX_Indication to zero), see para [0158].
 	In a case that the third information indicates the Si message is broadcast, receiving the Si message based on the second information; (interpreted as The second category (also referred as Other SI) comprises of one or more system information which are provided on demand or can be broadcasted periodically, see para [0135]).
 	In the case that the third information indicates that the SI message is not broadcast: (interpreted as In case of heterogeneous network comprises of macro cell and small cells, macro cell may indicate that system information is broadcasted (e.g., set SI_TX_Indication to one) whereas small cells may indicate that system information is not broadcasted (e.g., set SI_TX_Indication to zero), see para [0158].
	 transmitting a SI request message, and (interpreted as SIBs having same periodicity can be transmitted in one SI message. SI message is broadcasted on Physical downlink shared channel, see para [0008])
 	attempting to receive the SI message within the first scheduling time determined by the second information (interpreted as UE first checks for SI response in SI response window and if not received it monitors the SI window for receiving the requested Sis, see para [0088]. Also see The length of SI response window is provided in minimum SI or essential SI, see para [0059])
	if the SI message is not received within the first scheduling time, receiving the SI message within a second scheduling time based on the second information. (interpreted as Other SI is periodically broadcasted or provided on demand. In one embodiment, UE first checks for SI response in SI response window and if not received it monitors the SI window for receiving the requested Sis, see para [0184]. Also see SI-window information can be provided in minimum SI irrespective of whether Other SI is periodically broadcasted or provided on demand, see para [0088])

Regarding claim 25 and 30, 
 	Agiwal teaches a communication method used for a base station (base station fig. 1), the method comprising: 
	A receiver configured to receive a message; (interpreted as base station receiving/transmitting, see fig. 1)
 	transmitting a system information block (SIB) 1, the SIB 1 including:
 	 first information indicating types of SIBS provided in a system information (SI) message, (interpreted as The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information, see para [0088]. Also see the length of SI response window is provided in minimum SI or essential SI, see para [0059])).
 	second information for determining a first scheduling time and a second scheduling time for the SI message, (interpreted as The scheduling information for other SI including SIB type, validity information, periodicity, SI-window information, see para [0088]. Also see the length of SI response window is provided in minimum SI or essential SI, see para [0059])).
third information indicating whether the SI message is broadcasted or not;  
 	in a case that the third information indicates that the SI message is indicated as broadcasting, transmitting the SI message based on the second information, (interpreted as In case of heterogeneous network comprises of macro cell and small cells, macro cell may indicate that system information is broadcasted (e.g., set SI_TX_Indication to one) whereas small cells may indicate that system information is not broadcasted (e.g., set SI_TX_Indication to zero), see para [0158].
	in a case that the third information indicates that the SI message is indicated as not broadcasting; (interpreted as In case of heterogeneous network comprises of macro cell and small cells, macro cell may indicate that system information is broadcasted (e.g., set SI_TX_Indication to one) whereas small cells may indicate that system information is not broadcasted (e.g., set SI_TX_Indication to zero), see para [0158].
	 receiving a SI request message, and transmit the SI message within a first scheduling time determined by the second information  (interpreted as UE first checks for SI response in SI response window and if not received it monitors the SI window for receiving the requested Sis, see para [0088]. Also see The length of SI response window is provided in minimum SI or essential SI, see para [0059])
	if the SI message is not received by a terminal apparatus within the first scheduling time, transmitting the SI message within a second scheduling time determined by the second information. (interpreted as Other SI is periodically broadcasted or provided on demand. In one embodiment, UE first checks for SI response in SI response window and if not received it monitors the SI window for receiving the requested Sis, see para [0184]. Also see SI-window information can be provided in minimum SI irrespective of whether Other SI is periodically broadcasted or provided on demand, see para [0088]).

Regarding claim 23 and 28 and 32 and 35,
 	Agiwal teach the communication method used for a terminal apparatus according to claim 21, wherein transmitting the SI request message comprises transmitting the SI request message on a specific resource (interpreted as SI request the UE listens to new radio-physical downlink control channel (NR-PDCCH), see para [0059]).

Regarding claim 24 and 29 and 33 and 36,
 	Agiwal teach the communication method used for a terminal apparatus according to claim 21, wherein the SI request message includes information related to a plurality of Si messages requested by the terminal apparatus, the plurality of SI messages including the SI message(interpreted as The SI request message indicates one or more system information (e.g. SIBs) which UE needs or indicates one or more sets of system information which the UE needs, see Agiwal para [0057]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Lee with the SI message on specific resource as taught by Agiwal since it is known in the art of communications to transmit messages on assigned resources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                    
/JASON E MATTIS/Primary Examiner, Art Unit 2461